Citation Nr: 1729607	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-11 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cluster headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Navy from March 1969 to March 1972, including service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appellant filed a timely Notice of Disagreement (NOD), received in June 2011.  A Statement of the Case (SOC) was issued in January 2013.  A VA Form 9 was received in March 2013.

The RO treated the March 2013 VA Form 9 as timely; thus, the Board will accept jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (discussing actions which may constitute a waiver of the requirement for filing a timely substantive appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant's service treatment records show that he was diagnosed as having migraine headaches in August 1969, after he complained of headaches lasting for three days.  The appellant's military personnel records indicate that he served in the Republic of Vietnam from November 1969 to September 1971.  A December 6, 1971, clinical note lists the reason for examination as:  (1) headache; (2) blurred vision, distance, near, or both; (3) general asthenopia; and (4) other.  Blurred vision is underlined and distance is circled. 

The appellant's February 1972 separation examination report is of record.  The examination was normal, aside from the notation of a scar on the right forearm and a scar on the right hand.  These scars had also been noted on entry.

A March 2004 clinical note is of record.  The appellant complained of headaches, including migraine headaches.  They were described as similar to previous headaches experienced by the appellant.  An April 2008 clinical note states that the appellant was seen at a VA urgent care facility and the impression was cluster headaches, also precipitated by migraines.  A June 2009 clinical note states that the clinical indication was occipital chronic headaches and migraine, right side.

The appellant was afforded a VA examination in September 2010.  The claims file was reviewed.  It was noted that the appellant experienced a large headache, which lasted three days in 1969, while he was in radio school.  There was no recurrence of that type of headache.  It was not until 2000 that the appellant experienced another large headache.  Since 2000, the appellant has experienced cycles of headaches, in which there are up to three headaches a day for a period of two to three months, and then two to three months without headaches.  A neurologist diagnosed the appellant with cluster/migraine headaches.  It was noted that the appellant smoked and currently had minimal alcohol use.  There was no history of head trauma and there was no medical history of headaches.  

The VA examiner diagnosed the appellant as having headaches, primarily cluster, and secondarily migraine.  The VA examiner opined that it was at least as likely as not that the appellant's current headaches were related to the headaches he experienced during service.  The VA examiner noted that a neurologist diagnosed the appellant with cluster/migraine headaches.  It was explained that the appellant's in-service headache sounded typical for a migraine, while the current headaches were more consistent with cluster headaches.  The VA examiner noted that the appellant served in the Republic of Vietnam, exposure to toxic herbicide agents has been shown to damage endothelial lining of blood vessels, and migraines and other headaches can be secondary to spasms with those vessels.  Thus, the VA examiner concluded that it was at least as likely as not that the appellant's current cluster headaches were related to his service in the Republic of Vietnam.

A May 2011 deferred rating decision notes that the September 2010 VA examiner's rationale with respect to exposure to herbicide agents was inconsistent with the appellant's service records because the appellant was diagnosed with migraine headaches in August 1969, although he did not deploy to Vietnam until November of that year.

A June 2011 VA medical opinion is of record from a different VA examiner than who conducted the September 2010 examination.  The claims file was reviewed.  The August 1969 note in the service treatment records regarding the appellant having experienced a migraine headache for three days was noted.  However, the VA examiner noted that there was no mention of the semiology of the headache and that there were no associated symptoms described.  The VA examiner stated that the notation appeared to simply record the appellant's complaint.  It was noted that there were no other medical records showing that the appellant presented with headaches until April 2008, when he was diagnosed as having cluster headaches.  The VA examiner stated that, to posit any connection between two separate and remote events would be merely speculative; thus, it was less likely than not that the appellant's 1969 complaint of a migraine headache resulted in the appellant's cluster headaches developed in 2008.

A statement from the appellant was received in August 2011.  He stated that, in addition to the August 1969 clinical note showing a complaint of headaches, a December 1971 clinical note also recorded a complaint of headaches.  This was not discussed by either VA examiner.

Statements from the appellant's wife and mother were received in August 2011.  The wife's statement describes symptoms which she observed in the previous 16 years.  The mother's statement reports that the appellant wrote to his parents while on active duty and told them about his headaches, which he still experienced.

The Board finds that the evidence of record is insufficient upon which to decide the claim. 

The September 2010 VA examiner's positive nexus opinion appears to have been predicated on an inaccurate factual premise regarding exposure to herbicide agents because the record does not show that the appellant set foot in the Republic of Vietnam prior to November 1969, while the clinical note recording the complaint of migraine headaches was from August 1969.  Thus, it is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-46 (1993); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The June 2011 VA examiner's negative nexus opinion, too, relies on an inaccurate factual premise because it is stated that the appellant did not present with post-service headaches until 2008, when a review of the claims file reveals that the appellant complained of chronic migraine headaches in March 2004 and told the September 2010 VA examiner that, since 1969, the first time he experienced a large headache, after separation from service, was in 2000.

Due to these inconsistencies, a new examination must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Additionally, a September 2016 VA memorandum states that the appellant requested a video Board hearing.  The September 2016 Certification of Appeal to the Board notes that a video Board hearing was pending.  However, there is no indication in the record that the appellant or his representative requested any form of Board hearing in conjunction with this appeal.  The appellant explicitly stated in his March 2013 VA Form 9 that he did not want a Board hearing.  The appellant's representative did not indicate that the appellant wished to have a Board hearing held in the June 2017 informal hearing presentation.  The appellant is advised that should he wish to have a Board hearing, he should so notify the RO.  Otherwise, it will be assumed that he does not want to attend a Board hearing in connection with his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a VA examination to determine the nature and etiology of any headache disability or disabilities present, to include cluster headaches, occipital chronic headaches, and migraine headaches.  Access to the appellant's electronic VA claims file must be made available to the examiner for review in connection with the examination.

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current headache disability identified on examination is causally related to the appellant's active service or any incident therein, to include exposure to herbicide agents.

In providing the rationale, the examiner should make reference to the pertinent evidence of record, to include, but not limited to: (1) the August 1969 clinical note documenting complaints of migraine headaches; (2) the December 6, 1971, clinical note, which the appellant contends records a complaint of headaches during service; (3) the appellant's February 1972 separation examination report which showed a normal examination; (4) the March 2004 clinical note which shows complaints of headaches; (5) the April 2008 diagnosis of cluster headaches; (6) the June 2009 clinical note with the impression of occipital chronic headaches and migraine, right side; (7) the September 2010 VA examination report, in which the appellant reported not experiencing major headaches after separation from service until 2000; and (10) the June 2011 VA medical opinion.

The evidence of record indicates that the appellant first set foot in the Republic of Vietnam in November 1969, three months after he first complained of headaches.  

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and his representative should be issued a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for appropriate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



